 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                             CR 19-00340-TUC-JAS (DTF)
 9
                            Plaintiff,
10
             vs.
11                                                              AMENDED ORDER
12
13
     STEVEN PATRICK LUETHY,
14
                            Defendant.
15
16
17          Based upon the provisions of the plea agreement filed in this case at the time of the
18   entry of the defendant’s guilty plea, and the recommendation of Probation, pursuant to 18
19
     U.S.C. § 3552(b), it is hereby
20
21          ORDERED that the defendant submit to a presentence study to include a

22   psychosexual assessment, including but not limited to physiological testing and a
23
     polygraph examination, such study to be conducted by Mountain Valley Counseling
24
25   Associates, 1021 E. Palmdale, Suite 110, Tucson, AZ 85714, phone (480) 962-7808, or

26   such other ATSA-certified provider as may be approved of in writing and in advance by
27
     the U.S. Probation Department, for a fee not to exceed $2,050.00. The study shall be
28
 1   performed under the direction of the Probation Department, and in accordance with the

 2   provider’s standards and practice; and it is further
 3
            ORDERED that such study must be performed within sixty days unless an extension
 4
     is granted by this court for an additional sixty days; and it is further
 5
 6          ORDERED that the defendant is to contribute to the cost of such assessment in an
 7   amount to be determined by the Probation Department after its review of the financial and
 8
     other information obtained in connection with the presentence investigation in this case;
 9
10   and it is further

11          ORDERED that Mountain Valley Counseling Associates prepare a written report
12
     providing information and any recommendations for special conditions specific to this
13
14   individual’s history and characteristics that will be helpful to the court at sentencing, and

15   release all reports and information regarding this study and assessment to the parties and
16
     to the Probation Department.
17
            Dated this 18th day of October, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
